

FORM OF LOCK-UP AGREEMENT


Date: __________________


Exchanging Shareholders referred to below:



 
Re:
Share Exchange Agreement dated November 22, 2006 (the “Agreement”) by and among,
Manas Petroleum Corporation (formerly known as Express Systems Corporation) (the
“Company”), DWM Petroleum AG (“DWM Petroleum”) and the Exchanging Shareholders
signatory thereto (each, an “Exchanging Shareholder” and collectively referred
to as the “Exchanging Shareholders”)

 
Ladies and Gentlemen:
 
Defined terms not otherwise defined herein (the “Letter Agreement”) shall have
the meanings set forth in the Agreement. The undersigned irrevocably agrees with
the Exchanging Shareholders that, for the period set forth herein (such period,
the “Restriction Period”), the undersigned will not offer, sell, contract to
sell, pledge or otherwise dispose of, or enter into any transaction which is
designed to, or might reasonably be expected to, result in the disposition
(whether by actual disposition or effective economic disposition due to cash
settlement or otherwise) by the undersigned or any affiliate of the undersigned
or any person in privity with the undersigned or any affiliate of the
undersigned, directly or indirectly, (otherwise than in the filing of a
registration statement with the U.S. Securities and Exchange Commission by the
Company) in respect of, or establish or increase a put equivalent position or
liquidate or decrease a call equivalent position within the meaning of Section
16 of the Exchange Act and the rules and regulations of the Commission
promulgated thereunder with respect to, any shares of Common Stock or Common
Stock Equivalents beneficially owned, held or hereafter acquired by the
undersigned (the “Securities”). Beneficial ownership shall be calculated in
accordance with Section 13(d) of the Exchange Act. In order to enforce this
covenant, the Company will impose irrevocable stop-transfer instructions
preventing the transfer agent from effecting any actions in violation of this
agreement.


Notwithstanding the foregoing and subject to the limitations and requirements of
Rule 144 of the Securities Act of 1933, as amended (“Securities Act”), after the
date which is a full (i) 12 months from the date of the closing of the Agreement
( the “Trigger Date”), the restrictions on transfer set forth above shall not
apply to or restrict the sales an amount of Common Stock or Common Stock
Equivalents equal to 50% of the total amount of Common Stock beneficially owned
by the undersigned as of the Trigger Date; and (ii) 18 months from the Trigger
Date, the restrictions on transfer set forth above shall not apply to or
restrict the sales of Common Stock or Common Stock Equivalents for the remaining
shares of Common Stock beneficially owned by the undersigned. All share amounts
shall be subject to adjustment for reverse and forward stock splits, stock
dividends, recapitalizations and the like. Additionally, the Company may, at any
time and at its sole option, remove any and all restrictions made pursuant to
this Letter Agreement so long such removal applies equally to each of the
Exchanging Shareholders.
 
This Letter Agreement may not be amended or otherwise modified in any respect
without the written consent of each of the Company, the Exchanging Shareholders
and the undersigned. This Letter Agreement shall be construed and enforced in
accordance with the laws of the State of Nevada, United States of America,
without regard to the principles of conflicts of laws. The undersigned hereby
irrevocably submit to the exclusive jurisdiction of the provincial and federal
courts sitting in British Columbia, Canada, for the adjudication of any dispute
hereunder or in connection herewith or with any transaction contemplated hereby
or discussed herein, and hereby irrevocably waive, and agree not to assert in
any suit, action or proceeding, any claim that it is not personally subject to
the jurisdiction of any such court, or that such suit, action or proceeding is
improper. The undersigned hereby irrevocably waives personal service of process
and consents to process being served in any such suit, action or proceeding by
receiving a copy thereof sent to the Company at the address in effect for
notices to it under the Agreement and agrees that such service shall constitute
good and sufficient service of process and notice thereof. The undersigned
hereby waives any right to a trial by jury. Nothing contained herein shall be
deemed to limit in any way any right to serve process in any manner permitted by
law. The undersigned agrees and understands that this letter does not intend to
create any relationship between the undersigned and the Exchanging Shareholders
and that the Exchanging Shareholders are not entitled to cast any votes on the
matters herein contemplated and that no issuance or sale of the Securities is
created or intended by virtue of this letter.
 
This Letter Agreement shall be binding on successors and assigns of the
undersigned with respect to the Securities and any such successor or assign
shall enter into a similar agreement for the benefit of the Exchanging
Shareholders.


*** SIGNATURE PAGE FOLLOWS***

2

--------------------------------------------------------------------------------




This letter agreement may be executed in two or more counterparts, all of which
when taken together may be considered one and the same agreement.





                         Signature                                          
Print Name                                            Position in Company      
                Address for Notice:                                           
                                                   Number of shares of Common
Stock      



By signing below, the Company agrees to enforce the restrictions on transfer set
forth in this letter agreement.


MANAS PETROLEUM CORPORATION  




By:_________________________________    
Name: Randle Barrington-Foote
Title:   President        

3

--------------------------------------------------------------------------------


 